 


109 HR 4576 IH: Safeguarding Our Religious Liberties Act
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4576 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mr. Pickering (for himself, Mr. Pitts, Mrs. Myrick, Mrs. Jo Ann Davis of Virginia, Mr. Doolittle, and Mr. Weldon of Florida) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 28, United States Code, with respect to the jurisdiction of Federal courts over certain cases and controversies involving the Ten Commandments, the Pledge of Allegiance, and the National Motto. 
 
 
1.Short titleThis Act may be cited as the Safeguarding Our Religious Liberties Act. 
2.Limitation on jurisdiction 
(a)In GeneralChapter 99 of title 28, United States Code, is amended by adding at the end the following: 
 
1632.Limitation on jurisdictionNo court created by Act of Congress shall have any jurisdiction, and the Supreme Court shall have no appellate jurisdiction, to hear or decide any question pertaining to the interpretation of, or the validity under the Constitution of— 
(1)the Ten Commandments, or its recitation, display, acknowledgement, or use; 
(2)the Pledge of Allegiance, as defined in section 4 of title 4, or its recitation, display, acknowledgement, or use; and 
(3)the National Motto, as defined in section 302 of title 36, or its recitation, display, acknowledgement, or use. 
(b)Clerical AmendmentThe table of sections at the beginning of chapter 99 of title 28, United States Code, is amended by adding at the end the following new item: 
 
 
1632. Limitation on jurisdiction. 
 
